Title: To James Madison from Philip Mazzei, [7 December] 1780
From: Mazzei, Philip
To: Madison, James


Firenze, [7. 10]bre 1780
Carmo: Amico
[Questa serv?]irà di supp[lemento alla pr?]ecedente d[el 30 del passato?] unicamente  [un’aneddoto che potrebbe causare una revoluzione?]
della Regina [d’Ungheria]
della guerra [al me questo?] ultimo  [L’Imperatore è tutto di?] contrario  nel’occhi il Rè [di Prussia in?] posse[so a?] mig[lior] parte della Silesia. Non è contento del  della Francia  [in] tempo delle dispute intorno alla Baviera, e Seguet[asse?] una guerra in Germania, se la Francia el’Inghilterra ci si mescolassero inclinerebbe a collegarsi colla seconda. Se potessi dirvi da chi sono Stato informato delle disposizioni dell’Imperatore considerereste come una dimonstrazione geometrica. Come tale potete annunziarla al Congresso, e quando vi piaccia potete comunicare anche Le mie congetture che Sono le Seguenti. Il Rè di Prussia non può essere unito all’Imperatore, e La Russia non Si Staccherà dalla Prussia. Gli Olandesi, medessimi Giudei d’Europa, prenderanno schiaffi e calci in culo in infinito prima di romper La Neutralità, che è sempre vantaggiosa al Loro interesse, non ostante le prese che gl’Inglesi fanno dei Loro Bastimenti; ed [essen?]do forzati ad entrare in guerra, non converrebbe Loro di mettersi contro La Russia e La Prussia, dalle quali potrebbero essere si facilmente oppressi. La Russia à 30 Vascelli di Linea, e l’Imperatore non ne à uno; e Se La Danimarca si unisse all’Inghilterra, La Svezia che non Sarà disgiunto dalla Francia non è inferiore in forze marittime. Gli affari di Germania non posson progiudicare ai vantaggi, che potremo ricavar dall’Italia Se prendiamo i passi opportuni, quantunque il Granduca, fratello dell’Imperatore, per ragioni
Vostro Umilmo. Servo e Amico Vero
Filippo Mazzei
  
Florence, [7 December] 1780
Dear Friend
This will serve as a supplement to my preceding letter of the 30th of last month  a story that could produce a revolution
of the Queen of Hungary
of the war [and in this latter regard it appears to me that the Emperor is completely opposed  the King of Prussia?] in possession of the greater part of Silesia. He is not satisfied with  of France  in the time of the disputes over Bavaria, and [should?] a war in Germany follow, if France and England were to become involved in it, he would be inclined to ally himself with the latter. If I were to tell you by whom I have been informed of the inclinations of the Emperor, the result could be regarded as a geometrical demonstration. You can announce it to the Congress as such, and when you wish, you can also communicate my conjectures, which are as follows. The King of Prussia cannot be united with the Emperor, and Russia will not detach herself from Prussia. The Dutch, those Jews of Europe, will accept an infinite number of slaps and kicks in the posterior before breaking their Neutrality, which is always advantageous to Their interests, in spite of the fact that the English seize Their Ships; and being forced to enter a war, it would not profit them to place themselves in opposition to Russia and Prussia, by whom they would easily be defeated. Russia has 30 Ships of the Line, and the Emperor does not have even one; and if Denmark should unite with England, Sweden, which will not detach herself from France, is not inferior in maritime forces. The affairs of Germany cannot be detrimental to the advantages that we will be able to procure in Italy if we take the proper steps, though the Grand Duke, the brother of the Emperor, for reasons
Your Humble Servant and True Friend
Philip Mazzei
